Court of Appeals, State of Michigan

                                               ORDER

                                                                            Patrick M. Meter
People of Ml v Maran Christopher Simmons                                      Presiding Judge

Docket No.    32 19 15                                                      Kurtis T. Wilder

LC No.         13-003313-FH                                                 Amy Ronayne Krause
                                                                              Judges



              The Court orders that the November 24, 20 15 concurring opinion is hereby AMENDED.
The opinion contained the fo llowing clerica l error: RONAYNE KRAUSE, J ., (dissenting). It should read,
RONAYNE KRAUSE, J. , (concurring).

              In all other respects, the November 24, 20 15 concurring op in ion remains unchanged.




                         A true copy entered and certifi ed by Jerome W. Zimmer Jr .. Chier Clerk. on




                                  JAN O7 2016                 ~tV.~  '- ~
                                        Date                    Chic~